Exhibit 10.8

FIRST AMENDMENT TO GUARANTY

THIS FIRST AMENDMENT TO GUARANTY (this “Amendment”) is made and entered into
effective as of August 14, 2020, between COREY R. MAPLE (the “Guarantor”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as lender (the “Lender”).

W I T N E S S E T H:

WHEREAS, LF3 PRATTVILLE, LLC, a Delaware limited liability company and LF3
PRATTVILLE TRS, LLC, a Delaware limited liability company (collectively,
“Borrower”) and Lender are parties to that certain Loan Agreement dated as of
July 11, 2019, as affected by that certain Forbearance Agreement (the
“Forbearance Agreement”) entered into as of April 22, 2020 to be effective as of
May 1, 2020, and as amended by that certain First Amendment to Loan Agreement
dated as of even date herewith (the “First Amendment”) (as may be or as may have
been further amended, restated, supplemented or otherwise modified from time to
time prior to the date hereof, the “Loan Agreement”);

WHEREAS, the Guarantor executed a Guaranty dated as of July 11, 2019 (the
“Guaranty”), to secure the liabilities and obligations of the Borrower under the
Loan Agreement;

WHEREAS, the Borrower is obligated to pay, on a monthly basis, an annual
guaranty fee to the Guarantor equal to 1.00% of the principal amount of the
obligations secured by the Guaranty (the “Guarantor Fees”); and

WHEREAS, in connection with the First Amendment, the Guarantor and the Lender
have agreed to amend certain terms of the Guaranty as set forth herein to
reflect the subordination of the Guarantor Fees to the Obligations and certain
restrictions with respect to the payment of the Guarantor Fees.

NOW, THEREFORE, for and in consideration of the above premises, Ten Dollars in
hand paid and other good and valuable consideration, the receipt and sufficiency
whereof are hereby acknowledged, the Guarantor and the Lender hereby agree as
follows:

1.            Capitalized Terms. Capitalized terms used herein but not defined
herein shall have the respective meanings ascribed thereto in the Loan
Agreement.

2.            Addition of Section 26 to the Guaranty.  The Guaranty is hereby
modified and amended effective as of the date hereof by adding the following as
a new Section 26 at the end of such Guaranty:

“26.        Subordination of Guaranty Fee.  Guarantor agrees and confirms that
all Guarantor Fees and all of its rights and interests therein are and at all
times will be subject and subordinate to the Loan Agreement and other Loan
Documents and to the prior payment and satisfaction in full of the Obligations.
 Guarantor acknowledges and agrees that Borrower may not pay, and Guarantor may
not receive, any cash Guaranty Fees until the Financial Covenants Benchmark is
satisfied.  Guarantor further acknowledges and agrees that, from and after the
satisfaction of the Financial Covenants Benchmark, Borrower may not pay, and
Guarantor may not receive, any cash Guaranty Fees if (i) any Default or Event of
Default shall have occurred and be continuing or would occur as a result thereof
or (ii) the Borrower is not in compliance with the financial covenants contained
in Section 4.16(a) and (b) of the Loan Agreement on a pro forma basis for the
most recently ended Fiscal Quarter after giving effect thereto.  If Guarantor
receives payment of any fees or other sums in violation of the immediately
preceding two (2) sentences, Guarantor shall immediately pay, deliver and assign
over to the Lender any such payments for application first to sums then due
under the Loan Agreement and then to such other sums as are owing under the Loan
Documents in such order and manner as the Lender deems appropriate (and while
held by Guarantor, all such payments so received shall be held in trust by
Guarantor for the benefit of the Lender).”

3.            No Other Amendments.  Except as expressly modified and amended
hereby, the Guaranty shall be and remain in full force and effect and unchanged
and is hereby ratified and confirmed.  The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as an
amendment, waiver or



--------------------------------------------------------------------------------

modification of any right, power or remedy of the Lender under the Guaranty, nor
constitute an amendment, waiver or modification of any other provisions of the
Guaranty.  This Amendment shall constitute a Loan Document for all purposes.

4.            Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ITS CONFLICT OF LAWS PRINCIPLES.

5.            Counterparts and Headings.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument.  Receipt by
the Lender of a copy of an executed signature page hereof by facsimile or other
electronic means of transmission (including “pdf”) shall constitute receipt by
the Lender of an executed counterpart of this Amendment.  The headings of this
Amendment are for convenience of reference only, are not part of this Amendment
and are not to affect the construction of, or to be taken into consideration
interpreting, this Amendment.



[SIGNATURES COMMENCE ON FOLLOWING PAGE]







2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor and the Lender party hereto have caused this
Amendment to be executed as of the day and year first above written.

GUARANTOR:











/s/ Corey R. Maple











COREY R. MAPLE





[Signature Page to First Amendment to Guaranty]

--------------------------------------------------------------------------------

LENDER:











WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender











By:

/s/ Darcy McLaren





Name:

Darcy McLaren





Title:

Director



[Signature Page to First Amendment to Guaranty]

--------------------------------------------------------------------------------